         Case 6:20-cv-00018-ADA Document 151 Filed 08/26/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


JIAXING SUPER LIGHTING ELECTRIC                       )
APPLIANCE CO., LTD. AND OBERT, INC.,                  )
                                                      )
               Plaintiffs,                            )
                                                      )   CASE NO.: 6:20-cv-00018-ADA
       v.                                             )
                                                      )   JURY TRIAL DEMANDED
CH LIGHTING TECHNOLOGY CO., LTD.,                     )
ELLIOTT ELECTRIC SUPPLY INC., AND                     )
SHAOXING RUISING LIGHTING CO., LTD.,                  )
                                                      )
               Defendants.                            )



                      UNOPPOSED MOTION TO DENY AS MOOT
                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                     OF INVALIDITY OF THE ’700 PATENT
       Plaintiffs Jiaxing Super Lighting Electric Appliance Co., Ltd. and Obert, Inc. (“Super

Lighting”) and Defendants CH Lighting Technology Co., Ltd. and Shaoxing Ruising Lighting

Co., Ltd. (“CH Lighting”) and Elliott Electric Supply Inc. (“Elliott”), by and through their

undersigned counsel, request that the Court deny as moot Defendants’ Motion for Summary

Judgment of Invalidity of the ’700 Patent (Dkt 139).

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.




                                                -1-
        Case 6:20-cv-00018-ADA Document 151 Filed 08/26/21 Page 2 of 3



Dated: August 26, 2021                              Respectfully Submitted,

 By: /s/ Robert S. Hill                       By: /s/ Abigail A. Gardner
 Robert S. Hill (Lead counsel)                Matthew C. Bernstein
 Texas Bar No. 24050764                       California State Bar No. 199240
 Email: robert.hill@hklaw.com                 MBernstein@perkinscoie.com
 Sara Schretenthaler Staha                    Evan S. Day (Pro Hac Vice)
 Texas Bar No. 24088368                       EDay@perkinscoie.com
 HOLLAND & KNIGHT LLP                         Miguel J. Bombach (Pro Hac Vice)
 200 Crescent Court, Suite 1600               MBombach@perkinscoie.com
 Dallas, TX 75201                             Ruchika Verma (Pro Hac Vice)
 Telephone: (214) 964-9500                    RVerma@perkinscoie.com
 Facsimile: (214) 964-9501                    Abigail A. Gardner
                                              California Bar No. 334598
 Leonie Huang (Pro Hac Vice)                  AGardner@perkinscoie.com
 New York Bar No. 5128442                     PERKINS COIE LLP
 Email: leonie.huang@hklaw.com                11452 El Camino Real, Suite 300
 31 West 52nd Street                          San Diego, CA 92130
 New York, New York 10019                     Telephone: (858) 720-5700
 Telephone: (212) 513-3398                    Facsimile: (858) 720-5799
 Facsimile: (212) 385-9010
                                              Attorneys for Plaintiffs JIAXING SUPER
 Attorneys for Defendants CH LIGHTING         LIGHTING ELECTRIC APPLIANCE CO.,
 TECHNOLOGY, CO., LTD., ELLIOTT               LTD. AND OBERT, INC.
 ELECTRIC SUPPLY INC., AND SHAOXING
 RUISING LIGHTING CO., LTD.




                                        -2-
        Case 6:20-cv-00018-ADA Document 151 Filed 08/26/21 Page 3 of 3



                                CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that a true and correct copy of the foregoing

document has been served on August 26, 2021, via the Court’s CM/ECF system on all counsel of

record who have consented to electronic service.


                                            By: /s/ Abigail A. Gardner
                                                    Abigail A. Gardner




                                               -3-
